COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

           ORDER ON MOTION FOR REHEARING AND REQUEST FOR FULL PANEL REVIEW

Appellate case name:      E-Quest Management, L.L.C. and Odyssey OneSource, Inc. v.
                          Robbie Shaw

Appellate case number:    01-11-00296-CV

Trial court case number: 08CV0414

Trial court:              212th District Court of Galveston County

Date motion filed:        4/26/13

Party filing motion:      Appellee

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, Brown, and Huddle.


Date: June 21, 2013